Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6-7, 9, 11, 16 are objected to because of the following informalities:
In claim 1, last line, the claimed limitation “the recorded data points” should be corrected to “the recorded one or more data points” to correspond to the one or more data points taught in lines 9-10.
Similarly, in claim 11, last line, the claimed limitation “the recorded data points” should be corrected to “the recorded one or more data points”.
In claim 3, line 1, the claimed limitation “the group of carry-over data points” should be corrected to “the dynamic group of carry-over data points” to correspond to the dynamic group of carry-over data points taught in claim 1, line 5.
In claim 6, lines 5-6, the claimed limitation “following performance of the dataset simplification algorithm” should be corrected to “following the performance of the dataset simplification algorithm” to correspond to the “perform the dataset simplification algorithm” taught in claim 1, line 8.
Similarly, in claim 16, line 5, the claimed limitation “following performance of the dataset simplification algorithm” should be corrected to “following the performance of the dataset simplification algorithm”.
In claim 7, line 1, the claimed limitation “the asset tracking devices” should be corrected to “the asset tracking device”.
In claim 9, lines 2-3, the claimed limitation “wherein satisfaction of the data logging trigger comprises” should be corrected to “wherein the satisfaction of the data logging trigger comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “the dynamic group of carry-over data points comprises: (i) a last data point from an immediately previous cycle of raw data” and (ii) a last data point determined to be recorded from the immediately previous cycle of raw data or an earlier cycle of raw data”. This is unclear what is the different between the last data point in (i) and the last data point in (ii). It would be appeared that the last data point in (i) and (ii) are the same data point, and the dynamic group of carry-over data points comprises two last data points.
Claim 3 recites the limitation “a data point between data point (i) and data point (ii) that deviates the most from a reference line defined through data point (i) and data point (ii)”. It is unclear to the examiner: (1) if the “data point (i)” refers to the last data point from an immediately previous cycle of raw data taught in claim 2, line 6, and if the “data point (ii)” refers to “the last data point determined to be recorded from the immediately previous cycle of raw data or an earlier cycle of raw data” taught in claim 2, lines 7-8.  (2) As the preceding limitation, claim 2, lines 6-8, recites “(i) a last data point from an immediately previous cycle of raw data and (ii) a last data point determined to be recorded from the immediately previous cycle of raw data or an earlier cycle of raw data”, it would be appeared that the last data point in (i) and the last data point in (ii) are the same data point (considered as only one data point). As such, there is no reference line defined through the data point (i) and data point (ii), and there is no data point between the two last data points that deviates the most from the reference line. 
Claim 4 recites the limitation “data points”. It is not clear if the data points refer to the dynamic group of carry-over data points taught in claim 1, line 5, or if the data points refer to the one or more data points taught in claim 1, lines 9-10. 
Claim 5 recites the limitations “a data point to be considered for recordation to a reference line”, lines 3-4, “a distance of data point (iii) to its relevant reference line”, line 7, “the distance of data point (iii) to the relevant reference line”, lines 9-10. This is unclear to the examiner if the applicant is referring the data point to the data point from line 2 of claim 3, or to the last data point from lines 6 and 7 of claim 2, or an additional data point. It is also unclear to the examiner if “a reference line”, “its relevant reference line” and “the relevant reference line” are referring to the same reference line from line 3 of claim 3. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations “generate (i) a placeholder data point, immediately following (ii) a last data point in a first cycle of data, the deviates as much as possible, from a first reference line defined through data point (ii) and (iii) a last data point in the first cycle of data determined to be recorded by the dataset simplification algorithm”. It would be appeared that the last data point of (i) and the last data point of (iii) are the same data point (considered as only one last data point). As such, there is no first reference line defined through the data point (i) and data point (iii) (no line could be defined on only one point). Furthermore, the term “deviates as much as possible” is a relative term which renders the claim indefinite because it is unclear what degree of deviation to be as much as possible.
Claim 8, line 6, recites the limitation “the remaining data points”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “a batch of received data points being filled”, “a data point obtained from the raw data”. As the preceding limitations recite “a dynamic group of carry-over data points” (claim 1, line 5), “one or more data points” (claim 1, lines 9-10). It is not clear what is the relationship between the underlined recitations.
Claim 10, line 1, recites the limitation “an asset”. This is unclear to the examiner if the applicant is referring to the asset from claim 1, line 3, or to an additional asset.
Regarding claims 12-16 and 18-20, these claims recite substantially the same limitations as claims 2-6 and 8-10 above and are rejected on the same basis.
Due to issues identified above, no prior art rejection on claims 3, 5-6, 13, 15-16, and the art applied on the remaining claims will be based on the best interpretation the examiner can make. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/194,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1-20 of the instant application with claims 1-18 of the reference application, claims 1-20 of the instant application basically teach the same inventive subject matter of claims 1-18 of the reference application. Claims 1-20 of the instant application therefore are not patentably distinct from the reference application claims, and as such, is unpatentable for obvious-type double patenting. Specifically, mapping at least claim 1 as follows:
Reference application discloses a system (reference application claim 12) comprising: a server (reference application claim 18); and an asset tracking device onboard an asset (reference application claims 10, 12), the asset tracking device to: receive raw data pertaining to the asset (reference application claims 10, 12); determine a dynamic group of carry-over data points, derived from the raw data, to be used in performance of a dataset simplification algorithm on the raw data (reference application claim 12); perform the dataset simplification algorithm on a set of data that contains the raw data and the dynamic group of carry-over data points to determine one or more data points in the set of data to be recorded (reference application claim 12); and transmit the recorded data points to the server (reference application claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chraim et al (WO 2016/118672) in view of Drew (US 2007/0255531).
As per claim 1, Chraim teaches a system comprising:
a server (para 0117); and
an asset tracking device onboard an asset (para 0047), the asset tracking device to:
receive raw data pertaining to the asset (para 0067: The VA module may provide information to the PTCC module. The information provided by the VA module to the PTCC module may include: Present sensor configuration parameters, Sensor operational status, Sensor capability (e.g., range, resolution, maximum operating parameters), Raw or processed sensor data, Processing capability, and Data formats);
determine a dynamic group of carry-over data points, derived from the raw
data to be used in performance of a dataset simplification algorithm on the raw data (para 0074: The PTCC may also receive information concerning assets near the location of the moving vehicle. The PTCC may use the VA to collect data concerning PTC and other assets. The PTCC may also process the newly collected data (or forward it) to audit and augment the information in the backend database); and 
	transmit the recorded data points to the server (para 0117: This data is made available within the PTC vision system for other components and can be transmitted to remote servers, other trains, or wayside equipment).
	Chraim does not explicitly teach performing the dataset simplification algorithm on a set of data that contains the raw data and the dynamic group of carry-over data points to determine one or more data points in the set of data to be recorded. However, Drew teaches performing the dataset simplification algorithm on a set of data that contains the raw data and the dynamic group of carry-over data points to determine one or more data points in the set of data to be recorded (paras 0142-0146: The process in FIG. 22, however, merely controls which data is being stored in the buffers 2110-2113, which after the recording session ends may be archived in a second memory for further analysis). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chraim with those of Drew in order to collect the most interesting data surrounding an extreme data point while minimizing the need for a large buffer sufficient to hold the entire recording period (Drew: para 0149).

	As per claim 7, Drew teaches wherein performing the dataset simplification algorithm each time the asset tracking device receives a new data point (para 0143: In step 2225, a check is made to see if the local peak value is greater than the global peak value. If it is, then step 2210 is repeated as discussed above. However, if the local peak value is again less than the global peak value, then step 2230 is next. In step 2230 the buffer is not incremented so the new signal data is stored in the previously used buffer).

	As per claim 9, Drew teaches wherein the dataset simplification algorithm is performed upon satisfaction of a data logging trigger (paras 0142-0146). Wherein the satisfaction of a data logging trigger comprises a batch of received data points being filled, a timer expiring, or a data point deviating from an expected range in excess od a threshold amount (paras 0045, 0125, 0129, 0142-0146).

	As per claim 10, Drew teaches wherein the raw data pertains to an asset (paras 0039-0040) and describes a property, state, or operating condition of the asset (paras 0042, 0146).

	As per claim 11, 17, 19-20, the claims disclose similar features as of claims 1, 7, 9-10 and are rejected based on the same basis as claims 1, 7, 9-10.

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chraim et al (WO 2016/118672) in view of Drew (US 2007/0255531), Raman et al (US 2008/0002797) and Raina et al (US 2017/0004137).
As per claim 2, Drew teaches performing the dataset simplification algorithm on the data (paras 0142-0146). Chraim in view of Drew does not explicitly teach batching the raw data into cycles and the dynamic groups of carry-over data points comprises a last data point from a previous cycle of raw data. However, Raman teaches batching the received raw data into cycles along with dynamic groups of carry-over data points (para 0041: analyzes the bit stream using a finite sample of received bits. In one example embodiment, the finite sample size, may range from 50 to 200 bits), and Raina teaches the dynamic group of carry-over data points comprises a last data point from an immediately previous cycle of raw data or an earlier cycle of raw data (para 0069: retaining the first and last data points overall as well as the first and last data points within a plurality of equal sized partitions defined in the first dimension). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chraim, Drew with those of Raman and Raina in order to enhance analyzing the interesting data.

As per claim 8, refer to the discussion in claim 2 above. Drew further teaches preparing a data buffer for subsequent cycles of data by removing a least significant data point from the data buffer and retaining the remaining data points in the data buffer each time a new data point is added (paras 0099-0100: the system maintains buffer of size Y, removing or adding data points to maintain the size of the buffer).

As per claim 12, 18, the claims disclose similar features as of claims 2, 8 and are rejected based on the same basis as claims 2, 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chraim et al (WO 2016/118672) in view of Drew (US 2007/0255531), Raman et al (US 2008/0002797), Raina et al (US 2017/0004137) and Yonan et al (US 2017/0067404).
As per claim 4, 14, Drew teaches wherein a batch size of each cycle is limited in size including data points (para 0099: the circular buffer may vary in size). Drew does not explicitly teach the batch size is limited to contain no more than four data points. However, Yonan teaches the batch size is limited to contain no more than four data points (para 0057: in one embodiment, if the buffer size is for four vehicle starts and the buffer currently includes four previous starts (i.e. start 1 at a first point in time, start 2 at a second point in time subsequent to the first point in time, start 3 at a third point in time subsequent to the second point in time, and start 4 at a fourth point in time subsequent to the third point in time), then data pertaining to a fifth vehicle start (start 5) at a fifth point in time subsequent to the fourth point in time would replace the oldest existing data (i.e. start 1) when the buffer has reached capacity, and so on). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chraim, Drew, Raman with those of Raina and Yonan in order to facilitate controlling data being stored in a memory.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chraim et al (WO 2016/118672) in view of Drew (US 2007/0255531) and Yonan et al (US 2017/0067404).
As per claim 14, Drew teaches wherein a batch size of each cycle is limited in size including data points (para 0099: the circular buffer may vary in size). Drew does not explicitly teach the batch size is limited to contain no more than four data points. However, Yonan teaches the batch size is limited to contain no more than four data points (para 0057: in one embodiment, if the buffer size is for four vehicle starts and the buffer currently includes four previous starts (i.e. start 1 at a first point in time, start 2 at a second point in time subsequent to the first point in time, start 3 at a third point in time subsequent to the second point in time, and start 4 at a fourth point in time subsequent to the third point in time), then data pertaining to a fifth vehicle start (start 5) at a fifth point in time subsequent to the fourth point in time would replace the oldest existing data (i.e. start 1) when the buffer has reached capacity, and so on). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chraim and Drew with those of Yonan in order to facilitate controlling data being stored in a memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456